








AMENDMENT TO

ASSET PURCHASE AGREEMENT

AMENDMENT, dated as of the 30th day of January, 2007, to the Asset Purchase
Agreement (the “APA”), dated July 11, 2005, by and among G-III Leather Fashions,
Inc., a New York corporation (“Buyer”), G-III Apparel Group, Ltd. (“G-III”),
Stusam, Inc., a New York corporation formerly known as Winlit Group, Ltd.
(“Winlit”), David Winn (“Winn”) and Richard Madris (“Madris”) (Winlit, Winn and
Madris are collectively referred to as the “Winlit Group”).

RECITALS:

WHEREAS, Buyer, G-III, Winlit, Winn and Madris are parties to the APA pursuant
to which Buyer purchased certain assets and the business and operations of
Winlit;

WHEREAS, the APA provides that Buyer shall make certain Earn Out Payments to
Winlit or its assigns;

WHEREAS, the parties desire to combine the Division with a portion of the
operations of the Marvin Richards division of Buyer and, as a result, amend
provisions of the APA related to the Earn Out Payments;

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties hereto agree as follows:

1.

Definitions.  All capitalized terms not otherwise defined herein shall have the
meanings given to them in the APA.

2.

Amendments to APA. The APA is hereby amended as follows:

(a)

Definitions for the new terms “Combined Division”, “EBITA” and “Winlit EBITA”
are inserted into Section 1 of the APA as follows:

“Combined Division means, as of February 1, 2007,  the combined operations of
the Division and Buyer’s Marvin Richards division, excluding operations related
to the Calvin Klein licenses.”

“EBITA means the Combined Division’s earnings before interest and taxes and
amortization of intangibles, which shall be equal to the net sales of the
Combined Division less (i) cost of sales, including royalties and license fees,
except for $100,000 to be paid to Guess?, Inc. with respect to the years ending
January 31, 2008 and 2009 and (ii) the expenses set forth on Schedule A attached
hereto, but only if and to the extent such expenses are actually incurred by the
Combined Division, all as determined in accordance with Buyer’s accounting
procedures in preparing internal financial statements for Buyer’s divisions.”
















“Winlit EBITA means, with respect to the years ending January 31, 2008 and 2009,
an amount equal to the product of (i) EBITA and (ii) 0.53.”

(b)

The definition of the term “Direct Operating Income” or “DOI” appearing in
Section 1 of the APA is hereby amended by (i) adding the phrase “with respect to
the period ending January 31, 2006 and the year ending January 31, 2007”, after
the word “means” and (ii) deleting “2008 and 2009” in clause (i).

(c)

Section 2.4(b) of the APA is hereby amended and restated in its entirety as
follows:

“(b)

Subject to the provisions of clauses (i) through (iv) below, Buyer also agrees
to pay to Winlit or its assigns for the period beginning on the Closing Date and
ending on January 31, 2006 and for each of the one-year periods ending on
January 31, 2007, 2008 and 2009 (each an “Earn Out Period” and collectively, the
“Earn Out Periods”) such additional amounts (each an “Earn Out Payment and
collectively, the “Earn Out Payments”) if minimum DOI (the “Minimum DOI”) or
minimum Winlit EBITA (the “Minimum Winlit EBITA”), as applicable,  is achieved
in each period as follows: (i) with respect to the period ending January 31,
2006, provided the Division achieves a Minimum DOI for that period of at least
$4.0 million, an amount equal to fifteen percent (15%) of the Division’s DOI for
that period; provided, however, that if the Division achieves a DOI of at least
$5.5 million (the “Target”) for the period beginning on the Closing Date and
ending January 31, 2006, then the amount shall be equal to twenty-five percent
(25%) of the Division’s DOI for that period;  provided, further however, that in
determining the Division’s DOI for the period beginning on the Closing Date and
ending January 31, 2006 (for all purposes under this Agreement including but not
limited to calculating the DOI to determine the Earn Out Payment and determining
whether the Division has achieved the Minimum DOI and/or the Target for such
period), an amount equal to $245,000 shall be added to the actual DOI for such
period; (ii) with respect to the period ending January 31, 2007, provided the
Division achieves a Minimum DOI for that year of at least $2.5 million, an
amount equal to twenty percent (20%) of the Division’s DOI for that year; (iii)
with respect to the period ending January 31, 2008, provided the Combined
Division achieves a Minimum Winlit EBITA for such year of at least $3.0 million,
an amount equal to twenty percent (20%) of the Combined Division’s Winlit EBITA
for that year; and (iv) with respect to the period ending January 31, 2009,
provided the Combined Division achieves a Minimum Winlit EBITA for such year of
$3.0 million, an amount equal to the excess of twenty percent (20%) of the
Combined Division’s Winlit EBITA for that year over $100,000; and provided
further that the Earn-Out Payment with respect to the period ending (A) January
31, 2008 shall not in any event exceed $3.0 million; and (B) January 31, 2009
shall not in any event exceed $3.0 million.  If no Earn-Out Payment is earned
with respect to the year ending January 31, 2009, the members of the Winlit
Group jointly and severally agree to pay to Buyer an aggregate of $100,000.

(i)

If no Earn-Out Payment is made with respect to any one or more periods because
the DOI or Winlit EBITA with respect to such Earn Out Period or Periods is less
than the Minimum DOI or Minimum Winlit EBITA for that period, Buyer shall not be
required to make any Earn Out Payment for such Earn Out Period unless the DOI or
Winlit EBITA for any one or more




-2-










subsequent Earn Out Periods exceeds the Minimum DOI or Minimum Winlit EBITA for
that period or those periods by an amount at least equal to the deficiency in
the prior Earn-Out Periods.  In such event, in determining the required Earn Out
Payment, an amount of DOI or Winlit EBITA from the subsequent Earn Out Periods
necessary to have achieved the Minimum DOI or Winlit EBITA for the prior Earn
Out Period shall be added to DOI or Winlit EBITA for the prior Earn Out Period
and deducted from DOI or Winlit EBITA in each such subsequent Earn Out Period.
 Earn Out Payments shall be paid with respect to each of these Earn Out Periods
based on the percentage of DOI or Winlit EBITA that applies to each period.

(ii)

If the Minimum DOI or Minimum Winlit EBITA is not achieved with respect to any
Earn Out Period, an Earn-Out Payment shall be made with respect to such Earn-Out
Period provided that the aggregate of the DOI and Winlit EBITA for prior
Earn-Out Periods exceeded the aggregate Minimum DOI and Minimum Winlit EBITA for
such periods by an amount at least equal to the DOI or Winlit EBITA deficiency
in the subsequent Earn Out Period.  In such event, in determining the required
Earn Out Payment the Earn Out Payment for such subsequent Earn Out Period shall
be based on the actual DOI or actual Winlit EBITA for such subsequent Earn Out
Period.

(iii)

If the aggregate DOI and Winlit EBITA for all of the Earn Out Periods is less
than $9.7 million, then any Earn Out Payments previously paid by Buyer with
respect to such Earn Out Periods shall be forfeited by Winlit and repaid to
Buyer.  The obligation to repay Earn Out Payments under this clause (iii) is a
joint and several obligation of the members of the Winlit Group.

(iv)

Any payment required to be made under this Section 2.4(b) shall be made within
90 days of the end of the one-year period to which such payment relates and
shall include an accounting (the “Accounting”) of the amount of payment due.
 Buyer shall make the Combined Division’s books and records of account, budgets,
and forecasts reasonably available to Winlit solely for use in verifying and
calculating Earn Out Payments.

(v)

As soon as reasonably practicable, but in any event within 30 days of delivery
by Buyer to Winlit of the Accounting, Winlit shall inform the Buyer in writing
that the Accounting is acceptable or object to the Accounting, setting forth a
specific description of the objection.  If Winlit does not respond within such
30 day period, it will be deemed to have accepted the Accounting.  If the Buyer
does not agree with an objection of Winlit or such objections are not resolved
on a mutually agreeable basis within 30 days of the Buyer’s receipt of any
objections, any such disagreements shall be promptly submitted to a mutually
agreeable independent certified public accounting firm (the “Independent Firm”).
 If Winlit and Buyer cannot agree on the selection of the Independent Firm, they
shall request the American Arbitration Association in New York, New York, to
select the Independent Firm.  The Independent Firm shall resolve such dispute
within 30 days after submission of the dispute by the parties.  The fees, costs
and expenses of the Independent Firm shall be equally borne by the parties.  In
the event that the Independent Firm determines that Buyer underpaid amounts due
to Winlit pursuant to Section 2.4(b), Buyer shall to pay Winlit interest on such
underpaid amount from the time such payment was due until it is paid at




-3-










a rate equal to the prime rate of interest as announced by Fleet National Bank,
a Bank of America company, on the date such payment was due.  In the event that
the Independent Firm determines that Buyer overpaid amounts due to Winlit
pursuant to Section 2.4(b), Winlit shall return the amount of such repayment,
without interest.”

(d)

Section 8(h) of the APA is hereby deleted in its entirety.

3.

Effect of Amendment.  Except as specifically amended herein, the APA and all
other documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect.

4.

Governing Law.  This Amendment shall be governed by and construed in accordance
with the internal laws of the State of New York without regard to principles of
conflicts of laws.

5.

Counterparts; Facsimile.  This Amendment may be executed by the parties hereto
in one or more counterparts, each of which shall be deemed an original and all
of which when taken together shall constitute one and the same agreement.  Any
signature delivered by a party by facsimile transmission, or in “PDF” format
circulated by electronic means, shall be deemed to be an original signature
hereto.







-4-










IN WITNESS WHEREOF, each party has caused this Amendment to be duly executed and
delivered as of the date set forth above.

 

G-III LEATHER FASHIONS, INC.

 

 

 

 

By:

/s/ Wayne S. Miller

 

 

Name: Wayne Miller

 

 

Title: Senior Vice President

 

 

 

 

G-III APPAREL GROUP, LTD.

 

 

 

 

 

 

 

By:

/s/ Wayne S. Miller

 

 

Name: Wayne Miller

 

 

Title: Senior Vice President

 

 

 

 

 

 

STUSAM, INC. (formerly WINLIT GROUP, LTD.)

 

 

 

 

 

 

 

By:

/s/ David Winn

 

 

Name: David Winn

 

 

Title: Vice President

 

 

 

 

/s/ David Winn

 

David Winn

 

 

 

 

/s/ Richard Madris

 

Richard Madris











